Citation Nr: 1534397	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-47 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 30, 2002 for the award of service connection for left ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which, in relevant part, granted service connection for left ankle degenerative joint disease with an initial evaluation of 10 percent, effective January 30, 2002.  In November 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) of only the effective date of the grant of service connection.  The Veteran did not request a hearing before the Board.  
  
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required before the Veteran's claim can be properly adjudicated.

In a May 2009 rating decision, the AMC granted service connection for left ankle degenerative joint disease with an initial evaluation of 10 percent effective January 30, 2002.  Service connection of the Veteran's left ankle was previously denied in a final April 1989 rating decision.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  See 38 C.F.R. § 3.400 (r) (2015).  If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2) (2015); Leonard v. Principi, 17 Vet. App. 447 (2004).

In the instant appeal, the Veteran's claim to reopen his previously denied claim for service connection was received on January 30, 2002.  In February 2015, the Veteran's representative submitted a statement contending that there was clear and unmistakable error (CUE) in the RO's April 1989 rating decision that denied service connection of the Veteran's left ankle, and that service connection should have been granted since March 1989.  See February 2015 Statement of Accredited Representative in Appealed Case (VA Form 646). 

The Board finds that the issue of whether the April 1989 rating decision contained CUE is inextricably intertwined with the earlier effective date issue, as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  Thus, the matter must be remanded to the RO/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).     
       
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate whether there was CUE in the April 1989 rating decision that denied service connection of the Veteran's left ankle.  See February 2015 Statement of Accredited Representative in Appealed Case.   

2.  Thereafter, readjudicate the claim.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






